Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,149,699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US20130167490, US20140260143, US20170368490 and EP1391233 are the nearest prior art but they do not teach nor fairly suggest further in combination that the secondary filter media includes first and second lateral edges between an inwardly facing side and an outwardly facing side of the secondary filter media, wherein each of the first, second and third portions of the secondary filter media are secured onto the primary filter media with at least one glue bead and having the first and second lateral edges tapering downwardly away from the respective one of the first and second lateral sides of the primary filter media.
As to independent claim 10, US20130167490, US20140260143, US20170368490 and EP1391233 are the nearest prior art but they do not teach nor fairly suggest further in combination that the secondary filter media includes first and second lateral edges between an inwardly facing side and an outwardly facing side of the secondary filter media, wherein each of the second and third portions of the secondary filter media are secured onto the primary filter media with at least one glue bead and having the first and second lateral edges tapering downwardly away from the respective one of the first and second lateral sides of the primary filter media, wherein the second and third portions of the secondary filter media are compressed between the primary filter media and the first portion of housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ M. AAMIR/
Examiner
Art Unit 1773